Citation Nr: 0612935	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-00 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
service-connected low back condition.  

2.  Entitlement to an initial compensable evaluation for 
service-connected hemorrhoids.

3.  Entitlement to an initial compensable evaluation for 
service-connected gouty arthritis of the metatarsophalangeal 
joint.  

4.  Entitlement to service connection for post-traumatic 
stress disorder.

5.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from December 1962 to 
January 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).  In September 2002, the RO denied service connection 
for post-traumatic stress disorder (PTSD), and granted 
service connection for a low back condition, and hemorrhoids, 
which were each evaluated as 0 percent disabling 
(noncompensable).  In April 2003, the RO granted service 
connection for gouty arthritis of the metatarsophalangeal 
joint, evaluated as noncompensable.  The veteran has appealed 
the issues of entitlement to initial compensable ratings.  In 
September 2004, the RO denied a claim for TDIU.  

In March 2005, the veteran was afforded a hearing before the 
undersigned, who is the Acting Veterans Law Judge rendering 
the determination in this claim.  A transcript of that 
hearing has been associated with the claims file.

In November 2002, the veteran raised the issue of entitlement 
to service connection for a cervical spine condition.  This 
claim has not been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of entitlement to service connection for post-
traumatic stress disorder, and entitlement to TDIU, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 15, 2003, the veteran's low back 
condition is shown to have been productive of a full range of 
motion.  

2.  As of February 15, 2003, the veteran's low back condition 
is productive of subjective complaints of pain, with forward 
flexion to 80 degrees, extension to 20 degrees, and lateral 
flexion of 30 degrees, bilaterally; and not more than a 
slight limitation of motion; but not muscle spasm on extreme 
forward bending nor loss of lateral spine motion unilaterally 
in a standing position.  

3.  The veteran's hemorrhoids are not shown to be large or 
thrombotic, or irreducible with excessive redundant tissue.

4.  The veteran's gouty arthritis of the metatarsophalangeal 
joint is not shown to be productive of a limitation of motion 
that has been objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion, or to be productive of one or two exacerbations a 
year.  




CONCLUSIONS OF LAW

1.  Prior to February 15, 2003, the criteria for a 
compensable rating for a low back condition have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5292, 5295 (2002).

2.  As of February 15, 2003, the criteria for a 10 percent 
rating, and no more, for a low back condition have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5292, 5295 (as in effect prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as in 
effect September 26, 2003).

3.  The criteria for an initial compensable rating for 
hemorrhoids have not been met.   38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.114, 
Diagnostic Code 7336 (2005).  

4.  The criteria for an initial compensable rating for gouty 
arthritis of the metatarsophalangeal joint have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5017 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Board finds that the VCAA notice requirements have been 
satisfied.  The RO sent the veteran a notice letter in 
December 2001, (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claims.  See also October 2002 VCAA 
letter.  The December 2001 VCAA letter was issued prior to 
the RO rating decisions on appeal.  In addition, by virtue of 
the rating decisions on appeal, and the statements of the 
case (SOCs), he was provided with specific information as to 
why these particular claims were being denied, and of the 
evidence that was lacking.  

The RO's VCAA notification letter informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  The 
RO's VCAA notification letter contained a specific request 
for the veteran to provide additional evidence in support of 
his claims.  He was asked to identify all relevant evidence 
that he desired VA to attempt to obtain, and to complete 
authorizations (VA Form 21-4142's) for all evidence that he 
desired VA to attempt to obtain.  Finally, the Board notes 
that the veteran was supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) by way of the October 2002 and 
December 2004 SOCs.  

During the pendency of his claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  He was afforded a hearing in March 2005.  It is 
clear that there is no additional relevant evidence that has 
not been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.  
In summary, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.

As stated above, the Court further redefined the requirements 
of the VCAA to include notice that a disability rating and an 
effective date for award of benefits would be assigned if 
service connection is awarded.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (Vet. App. March 3, 2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
VCAA letter did not provide the appellant with notice of the 
potential disability ratings, or laws regarding an effective 
dates for any grant of an increased initial evaluation.  
However, the veteran was informed of the rating criteria in 
the SOCs.  In addition, as the claims for increased ratings 
have been denied, as discussed above, no disability rating or 
effective date will be assigned; and any defect with respect 
to the content of the notice requirement was non-prejudicial.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded examinations of the disabilities in issue.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

II.  Higher Evaluations

The veteran asserts that initial compensable ratings are 
warranted for his low back condition, hemorrhoids, and for 
gouty arthritis of the metatarsophalangeal joint.  

In September 2002, the RO granted service connection for a 
low back condition, and hemorrhoids, evaluated as 0 percent 
disabling (noncompensable).  In April 2003, the RO granted 
service connection for gouty arthritis of the 
metatarsophalangeal joint, evaluated as noncompensable.  The 
veteran has appealed the issues of entitlement to initial 
compensable ratings.  

The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2005).

The Board notes that subsequent to the July 2004 SSOC, 
additional evidence was received in the form of VA and non-VA 
medical reports.  A waiver of RO review has not been received 
in conjunction with this evidence, nor has this evidence been 
reviewed by the RO in full.  However, as none of the evidence 
is relevant to the issues being adjudicated, a remand for 
issuance of an SSOC is not required.  

A.  Low Back Condition

The veteran asserts that he is entitled to a higher 
evaluation for his service-connected low back condition.  
During his hearing, held in March 2005, he testified that he 
cannot pick up more than 20 pounds, and that he takes 
Celebrex. 

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2005), the medical evidence dated prior to the 
effective date for service connection shows that he received 
occasional treatment for low back pain.  See e.g., VA 
progress note, dated in February 1998.  This evidence 
includes a VA X-ray report for the spine, dated in July 2001, 
which contains an impression noting mild DJD (degenerative 
joint disease), worst as L1-2, where there was mild disc 
space narrowing.  

In September 2002, the RO granted service connection for a 
low back condition.  The RO assigned a noncompensable 
evaluation, with an effective date of August 30, 2001 for 
service connection (and the noncompensable evaluation).  

The veteran filed his claim for service connection in 
February 2002.  In September 2003, during the pendency of 
this appeal, regulatory changes amended the criteria for 
evaluating diseases or injuries of the spine.  When a 
regulation changes during the pendency of a claim for VA 
benefits and the regulation substantively affects the claim, 
the claimant is entitled to resolution of his claim under the 
version of the regulation that is most advantageous to him.  
In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  Id.

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 10 percent when limitation of motion is 
slight.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The evidence includes a VA spine examination report, dated in 
August 2002, which shows that on examination, the veteran 
could flex forward such that his hands were six inches off of 
the floor.  Extension was to 30 degrees, and lateral bending 
was to 40, bilaterally.  Pain on motion was not noted.  The 
assessment noted probable degenerative joint disease of the 
lumbar spine causing mechanical low back pain symptoms 
without any current evidence of radiculopathy.  A VA joints 
examination report, dated in February 2003, indicates that 
the examination was performed on February 15, 2003.  This 
report shows that on examination, the veteran's lumbar spine 
had forward flexion to 80 degrees, extension to 20 degrees, 
and lateral flexion to 30 degrees, bilaterally.  The 
assessments noted subjective complaints of myofascial pain 
without clinical exam evidence of functional deficit at this 
time.  

The Board finds that a 10 percent rating is warranted as of 
February 15, 2003.  The examination report for that date 
shows that the veteran had forward flexion to 80 degrees, and 
extension to 20 degrees.  In the Board's judgement, the 
findings are representative of a slight limitation of motion, 
and therefore the criteria for a 10 percent rating under DC 
5292 are shown to have been met as of February 15, 2003.  

A compensable rating under DC 5292 is not warranted prior to 
February 15, 2003.  The only recorded range of motion for the 
low back is found in the August 2002 VA examination report, 
which noted that the veteran could flex forward such that his 
hands were six inches off of the floor.  Extension was to 30 
degrees, and lateral bending was to 40, bilaterally.  In the 
Board's judgment, these findings are not representative of a 
slight limitation of motion.  

A compensable rating prior to February 15, 2003 is not 
warranted under any other potentially applicable diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board first notes that as the veteran has not been 
diagnosed with intervertebral disc syndrome, the diagnostic 
codes applicable to that disability are not for application.  
Prior to September 2003, Diagnostic Code 5295, which 
addressed lumbosacral strain, provided for a 10 percent 
evaluation when it was manifested by characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  In 
this case, there are simply no clinical findings showing 
characteristic pain on motion, and the criteria for a 
compensable rating under Diagnostic Code 5295 have not been 
met.  

Additionally, a compensable evaluation warranted prior to 
February 15, 2003 on the basis of functional loss due to 
subjective complaints of pain.  38 C.F.R. §§ 4.40, 4.45, and 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  In this 
regard, the Board initially notes that the veteran's 
subjective complaints of pain are specifically contemplated 
in the criteria of DC 5295.  As for DC 5292, there are no 
clinical findings of increased pain on motion, and the 
evidence does not otherwise show functional loss due to pain 
to warrant a compensable rating.  In particular, the Board 
notes the lack of such findings as neurological impairment, 
loss of strength and muscle atrophy.  The August 2002 VA 
examination report noted that the veteran had 5/5 strength in 
his lower extremities (other than the right knee, which is 
not in issue).  The report shows that deep tendon reflexes 
were 2+ and symmetric at the Achilles and patella, and that 
sensation was normal.  The Board therefore finds that there 
is insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a compensable rating prior 
to February 15, 2003.  

The Board further finds that a rating in excess of 10 percent 
is not warranted as of February 15, 2003.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292 (as in 
effect prior to September 26, 2003), a 20 percent evaluation 
is warranted where there is a moderate limitation of motion 
of the lumbar spine.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (as in 
effect prior to September 26, 2003), a 20 percent evaluation 
is warranted where the veteran experiences muscle spasm on 
extreme forward bending and loss of lateral spine motion 
unilaterally in a standing position.

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), are rated under the "General 
Rating Formula for Diseases and Injuries of the Spine."  The 
General Rating Formula provides that an evaluation of 20 
percent is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. [Note 2].  

The Board finds that a rating in excess of 10 percent is not 
warranted under DC's 5292 or 5295 (as in effect prior to 
September 26, 2003), or DC's 5237, 5242, or the General 
Rating Formula.  The medical evidence includes VA and non-VA 
treatment reports, dated between 2001 and 2004.  With regard 
to DC 5292, the only recorded ranges of motion for the lumbar 
spine are found in the February 2003 VA examination report.  
In the Board's judgment, these findings are not 
representative of a moderate limitation of motion.  With 
regard to DC 5295, there is no evidence to show that the 
veteran has muscle spasm on extreme forward bending and loss 
of lateral spine motion unilaterally in a standing position.  
With regard to DC's 5237, 5242, or the General Rating 
Formula, the February 2003 VA examination report shows that 
the veteran had inter alia, forward flexion to 80 degrees, 
and he is not shown to have the required limitation of motion 
for a rating in excess of 10 percent.  

As a final matter, a rating in excess of 10 percent is not 
warranted as of February 15, 2003 on the basis of functional 
loss due to subjective complaints of pain.  38 C.F.R. §§ 
4.40, 4.45 and 4.59; DeLuca; VAOPGCPREC 36-97.  As previously 
noted, the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  As for 
DC 5292, there are no clinical findings of increased pain on 
motion, and the evidence does not otherwise show functional 
loss due to pain to warrant a rating in excess of 10 percent.  
In particular, the Board notes the lack of such findings as 
neurological impairment, loss of strength and muscle atrophy.  
In this regard, the February 2003 VA examination report noted 
that there was no muscle spasm, that the bilateral lower 
extremities had 5/5 motor strength, and that there were 
"subjective complaints of myofascial pain without clinical 
exam evidence of functional deficit at this time."  
(emphasis added).  The Board therefore finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 10 
percent as of February 15, 2003.  

Accordingly, the Board finds that as of February 15, 2003, 
the criteria for a rating in excess of 10 percent have not 
been met.  

B.  Hemorrhoids

The veteran asserts that he is entitled to an initial 
compensable evaluation for his service-connected hemorrhoids.  
During his hearing, held in March 2005, he testified that at 
times he has a great deal of bleeding, and that at times when 
he does something strenuous, "then it pops out."  See also 
veteran's letter, received in October 2003.

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable evaluation is warranted for hemorrhoids that 
are mild or moderate.  A 10 percent evaluation is warranted 
for hemorrhoids that are large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
occurrences.   

The medical evidence includes VA and non-VA treatment 
reports, dated between 2001 and 2004.  The VA progress notes 
show a number of notations of hemorrhoids by history, and 
note the use of cream.  

An August 2002 VA examination report notes that proctoscopic 
examination revealed hemorrhoids at the 3 and 4 o'clock 
positions, with no active bleeding, and no fissures or 
ulceration.

A VA genitourinary examination report, dated in November 
2003, shows that the veteran reported a history of 
hemorrhoids, and bloody bowel movements about once a month.  
He also reported using suppositories about once a month, and 
fecal leakage about once a week.  He denied any current 
bleeding or thrombosis.  On examination, there were no 
fissures.  There were some palpable internal hemorrhoids 
present.  A September 2003 colonoscopy was noted to show 
internal hemorrhoids.  The relevant diagnosis was internal 
hemorrhoids.  

The Board finds that the claim must be denied.  The medical 
evidence shows that the veteran was noted to have hemorrhoids 
in August 2002, and September 2003.  However, there is no 
evidence to show that his hemorrhoids are large or 
thrombotic, or irreducible, with excessive redundant tissue.  
Based on the foregoing, the Board finds that the evidence is 
insufficient to show that the criteria for a compensable 
rating have been met, and the claim must be denied. 

C.  Gouty Arthritis - Metatarsophalangeal Joint

The veteran asserts that he is entitled to a compensable 
evaluation for his service-connected gouty arthritis of the 
metatarsophalangeal joint.  During his hearing, held in March 
2005, he testified that he walks with his toe pulled up, that 
he had not had a flare up for about a year, and that he takes 
Allopurinol for control of his symptoms.  

Under DC 5017, gout is rated under the criteria for 
rheumatoid arthritis, DC 5002.  See 38 C.F.R. § 4.71a.  Under 
DC 5002, rheumatoid arthritis warrants a 20 percent 
evaluation where there are one or two exacerbations a year in 
a well-established diagnosis.  38 C.F.R. § 4.71a, DC 5002.  

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5002.  It is noted that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion and that 
the ratings for active process will not be combined with the 
residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 
38 C.F.R. § 4.71a, DC 5002.  

The claims files contain a number of VA examination reports, 
dated between August and December of 1998, and in April and 
August of 2001, none of which mention gout, or contain 
findings of gout.  The first notations of gout are dated in 
January 2002, see Palmetto Richland Springs (aka Palmetto 
Richland Memorial Hospital) (PRMH) report, with subsequent 
notations in a July 2002 PRMH report and an August 2002 VA 
diabetes mellitus examination report.  A VA joints 
examination report, dated in February 2003, shows that the 
veteran reported that he was diagnosed with gout in 1990, 
that he had had a total of three flare-ups, and that he took 
Allopurinol daily.  On examination, the right toe had 50 
degrees of dorsiflexion, and 50 degrees of plantar flexion.  
There were mild bony changes at the MTP joint medially and 
dorsally.  There was no crepitation.  The assessment noted a 
history of gout with examination consistent with gouty 
arthritis at the MTP joint which was "very mild."  It was 
noted that he continued to have gout, that he does not have 
recurrent flares frequently, and that he was well-controlled 
by medications.  A VA diabetes mellitus examination report, 
dated in October 2003, contains diagnoses that included gout.

The Board finds that a compensable rating is not warranted 
under DC 5002.  The evidence is insufficient to show that his 
gouty arthritis of the right toe is productive of a 
limitation of motion that has been objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, or that it is productive of one 
or two exacerbations a year.  In this regard, the medical 
evidence shows that gout has been noted "by history" on a 
number of occasions, but does not show that he has one or two 
exacerbations a year.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim the 
criteria for a compensable rating for gouty arthritis of the 
metatarsophalangeal joint have been met under DC 5002, and 
that the claim must be denied.  

A compensable rating is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  As the veteran's gouty 
arthritis of the metatarsophalangeal joint is not shown to 
involve weak foot, a limitation of dorsiflexion at the ankle 
with the great toe dorsiflexed and definite tenderness under 
the metatarsal heads, metatarsalgia (Morton's disease), 
hallux valgus, hallux rigidus, hammertoe, malunion/nonunion 
of the tarsal or metatarsal bones, or moderate foot injury, a 
compensable evaluation is not assignable under Diagnostic 
Codes 5277 through 5284.  38 C.F.R. § 4.71a, Diagnostic Codes 
5277-5284 (2005).

Finally, there is insufficient objective evidence of 
pathology, disuse atrophy, incoordination on use, weakness, 
or painful motion such that a compensable rating is warranted 
under these regulations.  See 38 C.F.R. §§ 4.40 and 4.45; 
Deluca; VAGCOPPREC 9-98.  Accordingly, a compensable rating 
is not warranted based on functional loss due to pain. 

D.  Conclusion

As the preponderance of the evidence is against the claims 
for increase, the benefit of the doubt doctrine is not 
applicable, and the claims must be denied.  38 U.S.C.A. § 
5107 (West 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Prior to February 15, 2003, an initial compensable evaluation 
for the service-connected low back condition is denied.  

As of February 15, 2003, a 10 percent rating for the service-
connected low back condition is granted, subject to 
provisions governing the payment of monetary benefits.

An initial compensable evaluation for service-connected  
hemorrhoids is denied.  

An initial compensable evaluation for service-connected gouty 
arthritis of the metatarsophalangeal joint is denied.  


REMAND

With regard to the claim for PTSD, the veteran has asserted 
that he participated in combat.  See e.g., veteran's stressor 
statement, received in January 2002.  A review of his 
stressor statement, received in May 2003, shows that he 
asserts that he served with "1/26 Marines" (i.e.,1st 
Battalion, 26th Regiment), and that he participated in combat 
with "A" Company, 1/26 (he also later indicated that this 
was with the 9th Regiment) on December 24, 1969 at a village 
about two kilometers from Hill 10.  A review of the March 
2005 hearing transcript shows that he testified that he was 
stationed at "Hill 10" and Hill 88" and that Hill 10 was 
mortared at least four times.  He essentially indicated that 
the combat that he described in his stressor statement 
occurred after he volunteered to go on an ambush.  

In July 2002, in response to the RO's request for the 
veteran's personnel file,  the National Personnel Records 
Center (NPRC) stated that the veteran's personnel file could 
not be located and that further efforts would be futile.   
Nevertheless, the Veterans Benefits Administration (VBA) 
Manual M21-1MR provides that denial solely because of an 
unconfirmed stressor is improper unless the veteran has 
failed to provide the basic information required to conduct 
research, or JSRRC, NARA, or the Marine Corps, as 
appropriate, has confirmed that the claimed stressor cannot 
be verified.  In this case, an attempt has not been made to 
verify the claimed stressor with the Marine Corps.  On 
remand, this should be attempted.  See M21-1MR, Part III, 
Subpart iv, 4.H.32.k.
A May 2003 notice from the Social Security Administration 
(SSA) indicates that the veteran was receiving disability 
benefits.  The SSA's decision and supporting evidence has not 
been associated with the claims files.  On remand, the 
administrative decision by SSA, along with the medical 
evidence relied upon, must be obtained and associated with 
the claims folder.  Murinscak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).

The claims file includes a number of conflicting diagnoses of 
psychiatric disorders, to include PTSD.  However, the veteran 
has never received psychological testing.  In addition, 
participation in combat is not currently shown, there are not 
currently any verified stressors upon which service 
connection may be granted, and the basis for the PTSD 
diagnoses are not well-explained.  On remand, if otherwise 
warranted as outlined below, the veteran should be scheduled 
for a PTSD examination. 

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).

With regard to the issue of entitlement to TDIU, in September 
2004, the RO denied the claim.  In the substantive appeal on 
the issue of entitlement to an initial compensable evaluation 
for service-connected gouty arthritis of the 
metatarsophalangeal joint, received in January 2005, the 
veteran expressed disagreement with the denial of his TDIU 
claim.  This letter is a timely notice of disagreement on the 
issue of entitlement to a higher initial evaluation for PTSD.  
See 38 C.F.R. § 20.201 (2005).  However, the RO has not 
issued a statement of the case on the issue of entitlement to 
TDIU, and no appeal has been perfected.  The Court has held 
that where a notice of disagreement has been filed with 
regard to an issue, and a statement of the case has not been 
issued, the appropriate Board action is to remand the issue 
to the RO for issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  If a statement of the case has not 
been issued, issue the veteran and his 
representative a statement of the case 
specifically with regard to the issue of 
entitlement to TDIU.  The veteran should 
be informed of his appeal rights and of 
the actions necessary to perfect an 
appeal on this issue.  

2.  Contact the Social Security 
Administration (SSA) and attempt to 
obtain that agency's decision awarding 
benefits to the veteran, as well as all 
supporting medical documentation that was 
utilized in rendering the SSA's decision.

3.  Prepare a letter asking the Marine 
Corps to provide any available 
information which might corroborate the 
veteran's claimed stressors.  Provide the 
Marine Corps with a description of the 
veteran's claimed stressors: 
1) participation in combat with "A" 
Company, 1 Battalion, 26th Regiment on 
December 24, 1969 at a village about two 
kilometers from Hill 10, and 2) being 
mortared on Hill 10.  

4.  If, and only if, it is determined 
that the veteran participated in combat, 
or that one or more verified stressors 
exist, make arrangements for the veteran 
to be afforded an examination to 
ascertain the nature of all psychiatric 
disability present and the proper 
diagnoses thereof, specifically to 
include whether post-traumatic stress 
disorder is present.  Psychological 
testing should be accomplished.  If PTSD 
is diagnosed, the examiner must specify 
for the record the stressor(s) relied 
upon to support the diagnosis.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  The claims file must be made 
available to the examiner for review.

5.  Readjudicate the issue on appeal.  If 
the determination remains unfavorable to 
the appellant, he should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered.  The appellant should be 
given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


